Citation Nr: 0430249	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-02 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to June 1946, 
and from April 1951 to December 1978.

This matter arose on appeal from a September 2001 rating 
decision issued by the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for diabetes mellitus, type II, as a result of 
exposure to herbicides during the Vietnam war.  

The veteran requested a hearing before a traveling member of 
the Board of Veterans' Appeals (Board) in January 2003.  He 
withdrew his request in August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran served on active duty from May 1944 to June 1946, 
and from April 1951 to December 1978.  The National Personnel 
Records Center verified that the veteran served in Thailand 
from July 1970 to July 1971.  

The veteran reported that while serving as a Quality Control 
Supervisor in the aircraft maintenance division of the 56th 
Special Operations Wing, Nakhon Phanom Royal Thailand Air 
Force Base, he was sent to Vietnam three times between 
December 1970 and July 1971 to recover missing aircraft.  



The veteran was diagnosed with diabetes mellitus in August 
1993.  He is currently on a restricted diet and taking 
glyburide, an oral hypoglycemic agent.

A veteran who, during active, military, naval or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma); type II diabetes, and chronic 
lymphocytic leukemia.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309 (e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other


acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year, after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(iii).

The veteran has repeatedly asserted that he visited Vietnam 
three times between December 1970 and July 1971 while serving 
in Thailand.  The NPRC verified his service in Thailand, but 
neither confirmed nor denied his visits to Vietnam.  Since 
his discharge from service, he has been diagnosed with 
diabetes mellitus, a presumptive disease for herbicide 
exposure during Vietnam service.   See 38 C.F.R. § 3.309(e).  
As such, additional attempts must be made to locate the 
veteran's unit records and flight records to substantiate his 
claim for service connection for diabetes mellitus as a 
result of exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

The AOJ should locate the veteran's unit 
and flight records from December 1970 to 
July 1971.  During this period, the 
veteran has reported that he served in 
the NCOIC Quality Control Section, 56th 
Special Operations Wing, Nakhon Phanom 
RTAFB, Thailand.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



